Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Examiner notes that the orientation of the hinge, the positions of the clamping part 10, and applicant’s claims, have not been reconciled to the point of understanding.  Examiner has retained the rejection of the assumed definite claim.
Regarding the drawing/specification objections:
-Examiner thanks applicant for removal of the term “rabbet” in both claims and specification.
-Applicant has amended the specification to refer to “gap 5” rather than “rabbet 5”; the gap is “between the leaf/casement part 2 at the narrow side of the door and the frame part”.  Examiner notes that the indicator line 5 does point to a gap in figure 2, however, applicant does not show any of the door, the frame, or the “leaf/casement of the door or window”.  
-Applicant has not indicated a “front face” of the leaf/casement part.
-“penetration depth” is disclosed as a feature of the hinge flap 8 [0001], but applicant’s figures define it as the distance between the front face and the opposite end of the leaf part.  Examiner asserts applicant’s drawing amendments are incorrect.
-Applicant says the “direction of the hinge flap” is shown in figure 3.  Examiner notes no such indicator.
-Examiner thanks applicant for other amendments and alterations.

Regarding 112 rejections:

-Applicant has not addressed the assumption of examiner’s understanding of how the claimed hinge works.  Examiner suggests formal recognition or amendment of this understanding.  It has been put in bold words below.  
-Applicant’s claim amendments have relieved some 112b rejections, but has also created more.  Please see below.  


    PNG
    media_image1.png
    762
    769
    media_image1.png
    Greyscale
Regarding art rejections:
Applicant argues that the Ramsauer modification would result in “the majority of the load has to be transferred across protrusion 118 which is a movable part”.  Examiner notes that this is exactly what is disclosed by applicant.  Due to applicant’s orientation of the drawings, the stationary retaining portion 25 is on the upper side of the receptacle 6; the movable clamping part 12 is on the lower side of the receptacle 6.  Therefore, applicant’s invention requires an insertion on the lower surface (which moves the clamping part 12), and then an upward movement of the hinge flap 8 to engage the retaining 
Therefore, the feature that applicant argues is “unsuitable for heavy doors”, is therefore unsuitable in applicant’s own invention.  If applicant is admitting that the claimed invention is teaching the trait that applicant admits is undesirable, this may be a reason for nonobviousness.  However, there is still a disconnect between the claim language and the drawings about what is the “lowering” direction.  Examiner notes that “lowering” is the direction annotated above, and that applicant’s claim language does not match this orientation disclosed by applicant.

    PNG
    media_image2.png
    367
    539
    media_image2.png
    Greyscale
 Applicant asserts “there is no indication whatsoever…to rotate it 90 degrees”.  Examiner notes that applicant does not claim “rotate 90 degrees”.  In fact, applicant only discloses a lateral motion.  The most motion applicant discloses is that the clamping member translates and tilts, but in fact does not turn on the axis claimed by applicant.  The axis of the clamping member 12 getting from figure 8 to figure 9 is normal to the drawing.  Please see annotated figure 9.
Applicant states “the protrusion and spring part…is relatively free from forces transferred between the frame and the leaf”.  Examiner nots that this is not disclosed in applicant’s invention.



Specification
The disclosure is objected to because of the following informalities: Applicant has amended [0014] to state “gap 5 between the leaf/casement part 2 at the narrow side of the door and the frame .  
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
In claim 13:
-“arrangeable in a leaf/casement of the door or window”.  Examiner assumes that applicant intends “arrangeable in the door or window”; the drawing objection may be fixed by claim amendments.
-“penetration depth”.  Applicant’s description lists this is a feature of the “hinge flap” [0001], and applicant’s description does NOT equate it with the depth of the leaf part, as applicant has indicated in figure 2.
-“lowerable into a locking position”; applicant discloses “lowered”, but applicant’s drawings disclose that notch 26 must move upward in order to engage retaining protrusion 25.  Please see the annotations in applicant’s figure 3 included in the response to arguments section, above.
In claim 9:
-opening 19 in that side of the housing 7.  Examiner notes that the hole 18 is in a part separate from the housing 7, figure 1.
In claim 11:
-starting position


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Examiner notes that the following are provided for exemplary purposes and Applicant is encouraged to have a native English speaker thoroughly review all claims for errors.
In claim 13:
-“leaf/casement part arrangeable in a leaf/casement of the door or window”.  Seeing as how the frame part is arrangeable on a frame, Examiner assumes the leaf/casement part is arrangeable on the door or window.  Applicant has already claimed the intended use as “door or window”, and is unsure now why applicant uses “leaf/casement of door or window”.  Is “leaf/casement” a broader term than door or window?  Examiner suggests “leaf/casement part arrangeable on the door or window”.  
-Applicant claims “arrangeable in”.  Does this mean adjustable? Attachable?  Since applicant claims “in”, does applicant intend there to be a hole on the intended use frame, or the intended use door or window?  
-“hinge flap…is insertable into the receptacle of the housing in an insertion direction to a fully inserted penetration depth that is a multiple of the thickness of the hinge flap”.  Second, examiner notes that any measurements would be “a multiple” of another measurement.  Further, examiner notes that the “penetration depth” of the hinge flap is only mentioned in [0001], and seems to be a dimension of the hinge flap.  Examiner believes applicant to be interested in claiming the relationship between the interaction of hinge flap 8 engages clamping part 12 in the space of the receptacle 6; or applicant is referring to the point of engagement between notch 26 and retaining portion 25.  If this is the case, applicant is suggested to make claim language regarding this relationship, rather than “penetration depth”.  

-“being preloaded by spring toward the front face”.  Examiner assumes preloaded is equivalent to “biased”.  Examiner further suggests claiming the positions of the clamping part 10.
-Examiner is unsure if applicant is combining the method of use of the hinge along with the device.  Examiner notes that “during insertion” and “lowerable into a locking position” and “returns”.  Examiner assumes that applicant is only claiming the device, and the positions of the parts during various phases of use.  Examiner suggests applicant claim situations like “detached position” “intermediate position” and “engaged position”, if they are supported in the specification.
-“lowerable into a locking position”, examiner notes that the “during insertion” stage seems to be best shown in figure 2.  This has flap 8 abutting the bottom surface of the receptacle 6.  Because flap 8 abuts the bottom surface of receptacle 6, the end 13 of flap 8 abuts the clamping portion 12.  This engagement compresses spring 9 and move the clamping part 10 from its position in figure 1, to the retracted position in figure 2.  However, the state in figure 2 does not engage either notch 26.  In order to get notch 26 to engage retaining protrusion 25, the hinge flap 8 must be moved UPWARDS.  Therefore, the claim language of “lowerable into a locking position” is not what is shown by applicant. Further, examiner notes that the clamping portion 12 does not engage the lower notch at all.  Examiner notes that applicant’s language of “lowered” or “lowering” is not disclosed by applicant’s drawings.  Examiner suggests “liftable”.  
-“leaf part has been lowered into its locking position”, examiner is unsure if applicant then intends that the whole leaf has to be moved in order to accomplish this movement.  
-“comes to lie in” is an incorrect term to say “retaining protrusion engages a retaining recess”.

Examiner assumes that the device works in the following manner: the hinge flap is inserted along the lower surface of the receptacle 6, and then the user must lift the frame part or the door in order to engage the retaining recess 26 with the retaining protrusion 25, and in doing so the clamping part returns to the starting position, and all the weight of either the frame or door rests on the clamping portion 12.  

For the purpose of examination, the following claim is assumed by examiner to be the definite version of claim 1, which IS REJECTED BY ART BELOW.
A hinge for a door or window, comprising:
a frame part having a fastening portion, a hinge flap having a depth, a thickness, and a retaining recess; a joint connecting the hinge flap to the frame part, the depth larger than the thickness; 
a leaf part having a housing with a receptacle, a retaining protrusion, and a clamping part with a spring, the clamping part arranged at a lower edge of the receptacle, the clamping part having a guide portion and a clamping portion projecting from the guide portion, the clamping part having a starting position and a release position;
wherein the hinge flap is insertable into the receptacle having a detached position, intermediate position, and engaged position;
wherein in the detached position the hinge flap is removed from the receptacle and the clamping part is in the starting position,
wherein in the intermediate position, the hinge flap abuts the clamping portion into the release position, 


Regarding claim 9:
-“configured as an actuating portion”.  Examiner is unsure if “actuating portion” is a shape, an additional feature, or an addition part.  Examiner assumes that the end opposite the clamping portion is an actuating portion, and applicant is merely applying an extra name to this part.
-“that is arranged to be actuable by a user through an opening in the front face of the leaf part so that the clamping part is movable from the start position into a release position”.  Examiner notes that applicant only claims an intended function, but does not disclose function.  Examiner assumes that by being “actuable by a user”, this can provide the “movable” function.

Regarding claim 11, 
-“axis of rotation extends along the axis of the circular cross section of the guide portion”.  Examiner notes that in figure 9, the axis of the “circular cross section”, which is not shown in the guide portion in figure 9, would extend left to right of figure 9.  The axis of rotation of the tilt shown in figure 9 would be normal to the view of figure 9.  
-“clamping part is pivotable”.  Does applicant intend that the structure around the clamping part is spaced from the surfaces of the clamping part in order to allow pivoting?  Does applicant intend that there is a pivot pin or particular place of pivoting on the clamping part?  Examiner is unsure how the structure of the hinge is modified with this term.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0014345 Park, in view of 4873745 Ramsauer.
Examiner notes that all claims are rejected “as best understood”.  Examiner will reject the definite claim as rewritten for applicant in the 112 rejections above.

    PNG
    media_image3.png
    465
    528
    media_image3.png
    Greyscale
Regarding claim 13, applicant claims a hinge for a door or window, comprising:
a frame part 30 having a fastening portion 33, a hinge flap 35 having a depth, a thickness, and a retaining recess (two recesses 37); the depth larger than the thickness (as best understood, shown in figure 4); 
a leaf part 10 having a housing 23 with a receptacle 24, a retaining protrusion 26a, and a clamping part 26b, the clamping part 
wherein the hinge flap 35 is insertable into the receptacle 24 having a detached position (figur3 2), intermediate position, and engaged position (figure 5);
wherein in the detached position the hinge flap 35 is removed from the receptacle 24 (figure 2),
wherein in the intermediate position, the hinge flap 35 abuts the clamping portion 9abutting surface) into the release position (lower to allow insertion of wide edge of flap 35), 
wherein in the engaged position (figure 5), the retaining protrusion 26a of the leaf part engages the retaining recess 37 of the hinge flap 35, and the clamping part (abutting edge) is in the [engaging] position with the clamping portion (abutting surface) abutting the hinge flap 35.  
Examiner notes that Park discloses the flap and the two opposite protrusions concept, however the flap is not on the pivoting arm 20 that has the joint 15.
It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the location of the flap 35 and the receptacle 24, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner notes that the modification is specifically switching the location of connection section 23 of arm 20 and the flap 35.  In doing so, the flap 35 is “a joint connecting the hinge flap to the frame part,” as claimed.  Examiner equates this modification with switching the button and the button hole. 
Park does not disclose the use of a spring with the clamping part 26b, resulting in the clamping part being in the detached and engaged position being the protruding location, and only the middle section is retracted.

    PNG
    media_image4.png
    195
    216
    media_image4.png
    Greyscale
into the attached position of figure 21, and then springs back to retain the pin 26 in the attached position.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the spring and protrusion mechanism of Ramsauer in place of the clamping part 26b of Ramsauer, as it is known in the art as an equivalent for retaining hinge parts in an attached position.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 8, as best understood, Park as modified discloses the hinge of claim 7, wherein the guide portion (portion of the clamping part of Ramsauer with the spring) of the clamping part (of Ramsauer that has replaced 26b) has, on its underside, a groove (holding the spring) for receiving a housing protrusion of the leaf/casement part, and in that a receptacle for the spring is furthermore provided in the guide portion (as shown in Ramsauer), wherein the spring is supported with one end in the receptacle and with the other end on the housing protrusion of the leaf/casement part.

Regarding claim 9, Park as modified discloses the hinge according to claim 7, wherein the rabbet-side free end of the guide portion of the clamping part is in the form of an actuating portion (narrow section), which is actuable by a user through a corresponding opening in that side of the housing of the leaf/casement part that faces the rabbet, optionally using a tool, for example a screwdriver, with the result that the clamping part is movable from its starting position into a release position.  Examiner notes that applicant only claims a free end of the guide portion of the clamping part has an actuating portion that is capable of being engaged by a tool.  Examiner notes that Park requires the use of a tool to adjust the set screws 26a and 26b, and by replacing the set screw 26b with the known spring/protrusion equivalent of Ramsauer, examiner believes that the end of the equivalent is still available to engage a tool as taught in Park. 

Regarding claims 11 and 12, Park discloses the hinge according to claim 9, wherein the guide portion has a substantially circular cross section (as taught in Park, not particularly disclosed in Ramsauer), and in that the clamping part is pivotable (it can be pivoted, not that it does, see 112b above), in its release position (when Ramsauer is detracted), about an axis of rotation that extends along the axis of the circular cross section of the guide portion, wherein, after pivoting out of the starting position, the clamping portion is engaged with a corresponding housing edge of the leaf/casement part and as a result the clamping part is secured in its release position.

Conclusion
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677